DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
	Amendment


This action is in response to the Amendment filed on 12/7/2020.
Claims 32-43 and 45-51 are pending.
Response to Arguments
Applicant's arguments with respect to claims 32-43 and 45-51 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections under 35 U.S.C. §102(a1) - U.S. Pub. No. US2005/0182338 (Huiku).

Applicant has amended independent claim 32 to recite that the processor receives the EEG and circulation data signals obtained during cardiopulmonary resuscitation (CPR) procedure and based on the obtained signals calculates a first and second value during the CPR procedure. Further based on the calculated first and second value, as recited in claim 32 line 19, during CPR (emphasis added), the 
This raises new questions since it is unclear as to how the processor knows that the EEG and circulation data obtained is during a CPR procedure. How does the processor determine that a CPR procedure is being performed so that during CPR, the processor is configured to perform a mathematical calculation including the first and second calculated value, calculate and output an index of intact neurological survival?  Does the processor receive an input from the user, the sensors or any other device that a CPR procedure is ongoing? There is no additional step recited that precludes the system of Huiku from being used during CPR because Huiku also teaches a system that performs the claimed steps and is used to monitor neurological state of a patient (e.g. [0001], [0044], [0045]). There is no additional limitation in the claims as recited that precludes a system used for monitoring neurological state of a patient during anesthesia from being used for determining neurological state of a patient during CPR. Therefore the rejection with respect to Huiku is maintained in view of an additional rejection as necessitated by the amendment under 35 U.S.C. 112(b) discussed below.  
 Further in the interest of compact prosecution, and upon further search and consideration the claims are also rejected under 35 U.S.C. 103 as further discussed below in the current office action.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-43 and 45-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As recited in claim 32 line 19, during CPR (emphasis added), the processor performs a mathematical calculation to determine an index including the first and second value, the index being indicative of a likelihood of neurologically intact survival of the patient after CPR and displaying the index on an output device to a rescuer. This raises new questions since it is unclear as to how the processor knows that the EEG and circulation data obtained is during a CPR procedure. How does the processor determine that a CPR procedure is being performed so that during CPR, the processor is configured to perform a mathematical calculation including the first and second calculated value, calculate and output an index of intact neurological survival?  Does the processor receive an input from the user, the sensors or any other device that a CPR procedure is ongoing?
Claim 32 recites “the index indicative” in line 21 and “the likelihood” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims inherit the deficiencies. 

Claim Rejections - 35 USC § 102/103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




















Claims 32, 33 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huiku (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) OR 






under 35 U.S.C. 103 as being unpatentable over Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”).














Regarding claim 32, Huiku teaches a medical system (e.g.  Fig. 15) for assisting a rescuer during a cardiopulmonary resuscitation (CPR) procedure ( Note: the claims as recited are directed to an apparatus and the language “for rescuing a rescuer during CPR is intended use), comprising:
one or more EEG sensors (e.g. 61 Fig. 14, [0067], [0072],[0074]-[0080], Claims 24-29) configured to measure one or more EEG signals of an individual during the CPR procedure (Note: The claims as recited are directed to an apparatus and the language “during the CPR procedure” is intended use);
one or more non-invasive sensors (e.g. 141 Fig. 14, [0067], [0068], [0072], [0074]-[0080], Claims 24-29) configured to measure circulation data (e.g. The claims as recited do not recite what the “circulation data” is.) of the individual during the CPR procedure (Note: The claims as recited are directed to an apparatus and the language “during the CPR procedure” is intended use);
 a memory  (e.g. 155 Fig 15, [0073]);
a processor (e.g. 153 Fig 15, [0073]) communicatively coupled the memory, the one or more EEG sensors and the one or more non-invasive sensors and the processor being configured to:

receive, store in memory (e.g. [0073])  and process the circulation data (e.g. 141 Fig. 14) to generate a value indicative (e.g.  143 Fig 14) of circulation in the individual;
based on the calculated first (e.g. 65 Fig 14) and second value (e.g. 143 Fig 14), perform at least one mathematical calculation using the first and second value to calculate and output the index (e.g. 67 Fig 14) indicative of a likelihood of neurologically intact survival of the individual (e.g. [0020], [0059] “The apparatus further includes means for producing a composite indication based on the first indicator and the set of indicators.”); and 
an output device (e.g. 154 Fig 15)  communicatively coupled to the processor and configured to display the calculated and output index (e.g. [0073]) indicative of the likelihood of neurologically intact survival of the individual to provide the rescuer with an indication of whether to continue the CPR procedure.
Note: As discussed in the response to arguments section above, the claims as recited are directed to an apparatus and therefore the limitation in lines 1 and 2 “for assisting a rescuer during a cardiopulmonary resuscitation (CPR) procedure” is intended use language. The claim as recited does not provide any additional limitations that distinguish the processor of Huiku’s system that teaches monitoring of neurological state of a patient from the processor as recited. The claims do not preclude the system of Huiku to be used during CPR procedure. The calculated and output index is a mathematical number that is obtained from the first and second value and is thus 
In the alternative, Huiku teaches the invention as claimed but does not specifically teach that the EEG and ECG signals are obtained  and processed during a CPR procedure and are used to determine the chances of neurological intact survival  after CPR.
Freeman teaches a system that obtains signals such as ETCO2 levels during CPR using sensors (e.g. 102 Fig 1, [0027]) and to determine if the efforts to resuscitate will be unsuccessful (e.g. Abstract).  Thiagarajan is a teaching of monitoring sensed ECG and EEG signals during CPR (e.g. [0001], [0062]). Jung is another teaching of calculating bispectral index (BIS)  value of a patient from EEG signals sensed during CPR and which recommends use BIS from EEG signals and EKG during CPR (e.g. Page 71, col.2 lines 21, second paragraph in Discussion section to col. 2  end of second paragraph, page 72, col. 1 lines 7-15)   Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date  of the invention to modify the teachings of Huiku to use the system of Huiku to monitor neurological state and calculate the index of the patient using signals obtained during CPR as taught by Freeman and Thiagarajan and Jung in order to provide the predictable results of a more accurate assessment of the condition of the subject.
Regarding claim 33, Huiku OR “modified” Huiku teaches the invention as claimed and Huiku teaches that the processor measures and analyses the signals over a period of time in real time and displays them (e.g. [0055]-[0056], [0058], [0073]) and therefore 
Regarding claim 51, Huiku OR “modified” Huiku teaches the invention as claimed and since Huiku teaches that a composite indicator is produced based on the first and second value and it involves calculation of a single, combined parameter or index based on the two indicators (e.g. Abstract, [0059]) and therefore they teach that the processor is configured to perform the at least one mathematical calculation comprising calculating a product of the first value and the second value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED)  OR 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Hirsh et al (U.S. Patent Application Publication Number: US 2009/0124867 A1, hereinafter “Hirsh” – PREVIOUSLY CITED). 

Regarding claims 34-38, Huiku or “modified” Huiku teaches the invention as claimed except for the one or more EEG sensors configured to measure the one or more EEG signals including a bispectral index monitor and the first value includes a bispectral index value, wherein the bispectral index value is a dimensionless number calculated by the processor via a fast Fourier transform (FFT) and computation of a ratio between higher frequency waves and lower frequency waves in the one or more measured EEG signals and the wherein the processor is configured to calculate a suppression ratio on the one or more measured EEG signals, wherein the suppression ratio estimates a percentage of isoelectric periods during 63 second epochs in the one or more measured EEG signals and the suppression ratio is presented as a value from 0% to 100%, and wherein the suppression ratio is combined with the bispectral index value to generate an overall bispectral index value a bispectral index value of at least 40 provides a positive indication of the likelihood of neurologically intact survival of the individual. Hirsch teaches that it is well known to use a bispectral index monitor for 
Regarding claim 39, Huiku or “modified” Huiku in view of Hirsh teaches the invention as claimed and Huiku further teaches that the composite indicator is displayed on a screen using graphical, numeric and textual information (e.g. [0073]) and therefore they teach that the output device includes a display that provides feedback to encourage the rescuer to continue the CPR procedure when the index indicative of the likelihood of neurologically intact survival indicates the individual is likely to survive with intact neurological functions ( Note the limitations are directed to a system and the claim does not state what the feedback provided is).Docket No.: Z20626US-03 Serial No.: 15/723,751 
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED)  OR 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Koerean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Hirsh et al (U.S. Patent Application Publication Number: US 2009/0124867 A1, hereinafter “Hirsh” - PREVIOUSLY CITED) and Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Causevic et al (U.S. Patent Application Publication Number: US 2007/0167694 A1, hereinafter “Causevic” - PREVIOUSLY CITED).
Regarding claims 40-42, Huiku  or “modified” Huiku in view of Hirsh teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors configured to measure the circulation data of the individual comprises an end tidal CO2 (ETCO2) sensor that measures an ETCO2 value, and wherein an ETCO2 value of at least 20 mmHg (millimeters of mercury) during the CPR procedure provides a positive indication of the likelihood of neurologically intact survival of the individual and wherein the index indicative of the likelihood of neurologically intact survival is calculated by computing a product of the bispectral index value and the ETCO2 value.  
Freeman teaches that it is well known to use an end tidal CO2 sensor (ETCO2) in addition to other sensors (e.g. [0027], [0029]) to determine the state of a patient and also teaches that an ETCO2 value of 15 mmHg corresponds to the futile range (e.g. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Huiku or “modified” Huiku in view of in view of Hirsh to use an end tidal CO2 sensor (ETCO2) as taught by Freeman to compute the composite indicator using the BIS index of EEG and ETCO2 signals in order to provide the predictable results of a more accurate assessment of the state of the patient.
Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system  as taught by Huiku or “modified” Huiku  in view of Hirsh and Freeman and Causevic with a threshold of an ETCO2 values of at least 20 mmHg to be the threshold for neurologically intact surviuval, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku” - PREVIOUSLY CITED) OR 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Causevic et al (U.S. Patent Application Publication Number: US 2007/0167694 A1, hereinafter “Causevic” - PREVIOUSLY CITED).





Regarding claims 45-47, Huiku  OR “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors configured to measure the circulation data of the individual comprises an oxygen saturation sensor or a blood pressure sensor or and end tidal CO2 (ETCO2) sensor. Freeman teaches a system that measures oxygen saturation and blood pressure and end tidal CO2 (ETCO2) sensor using non- invasive sensors (e.g. [0029]).  Causevic also teaches that it is well known to use EEG, ECG and a pulse oximeter sensor module (e.g. Abstract, [0027]) to determine an index. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Huiku or “modified” Huiku to use a non- invasive oxygen saturation or a blood pressure sensor or end tidal CO2 (ETCO2) sensor as taught by Freeman to compute the composite indicator using a plurality of .
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku” - PREVIOUSLY CITED) OR 





 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further  in view of Causevic (U.S. Patent Application Publication Number: US 2004/0243017 A1, hereinafter “Causevic’017” - PREVIOUSLY CITED).

Regarding claim 48, Huiku OR “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more EEG sensors is configured to measure the brain activity via somatosensory evoked potential. Causevic’017 teaches that it is well known to measure the brain activity via somatosensory evoked potential (e.g. Abstract, [0017], Fig. 5). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the display in teachings of Huiku OR “modified” Huiku to use somatosensory evoked potential to measure brain activity as taught by Causevic’017 in order to provide . 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku” - PREVIOUSLY CITED) OR Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Culver et al (U.S. Patent Application Publication Number: US 2009/0292210 A1, hereinafter “Culver” - PREVIOUSLY CITED).






Regarding claim 49, Huiku OR “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors is configured to measure a diffuse correlation spectroscopy. Culver teaches that it is well known to use diffuse correlation spectroscopy to measure blood flow and thus brain function (e.g. [0054]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the display in teachings of Huiku OR “modified” Huiku to use diffuse correlation spectroscopy to measure blood flow and thus brain function as taught by Culver in order to provide the predictable results of providing the user with a more detailed view of the state of the patient’s neurological condition. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku” - PREVIOUSLY CITED) OR 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Afanasewicz et al (U.S. Patent Application Publication Number: US 2012/0253163 A1, hereinafter “Afanasewicz” - PREVIOUSLY CITED).
Regarding claim 50, Huiku OR “modified” Huiku teaches the invention as claimed but does not specifically teach that the output device is configured to display, in realtime, a graphical representation of electrical potentials in brain area underlying the one or more EEG sensors. Afanasewicz teaches that it is well known to obtain a plurality of measurements from a patient and display on an output device, in realtime, a graphical representation of electrical potentials in brain area underlying the one or more EEG sensors (e.g. 40 Fig.1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the display in teachings of Huiku OR “modified” Huiku to provide in realtime a graphical representation of electrical potentials in brain area as taught by Afanasewicz in order to . 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku” - PREVIOUSLY CITED) OR 




Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan”) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung”) and further in view of Osorio (U.S. Patent Application Publication Number: US 2014/0276549 A1, hereinafter “Osorio”).
Regarding claim 51, Huiku OR “modified” Huiku teaches the invention as claimed and Huiku teaches that a composite indicator is produced based on the first and second value and it involves calculation of a single, combined parameter or index based on the two indicators (e.g. Abstract, [0059]) they do not specifically teach that the at least one mathematical calculation comprises calculating a product of the first value and the second value. Osorio teaches that it is well known to obtain signals and calculate values (i.e. indices) based on them and then calculate a composite index based on calculating a product  of the two or more individual values (i.e. indices,  e.g. [0094]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Huiku OR “modified” Huiku to 
Allowable Subject Matter


















Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.179998.v2-12/7/2020 10:03 AM179998.v2-12/7/2020 10:03 AM
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792